        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 1 of 27



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MARYLAND
                          SOUTHERN DIVISION

RAYFORD E. HOWARD, an individual,
15524 PEACH LEAF LANE
NORTH POTOMAC, MD 20878
[Montgomery County, MD]

      Plaintiff,

                   vs.

COOK INCORPORATED
750 DANIELS WAY
BLOOMINGTON, IN 47404
[Monroe County, IN]

SERVE ON RESIDENT AGENT
CORPORATION SERVICE COMPANY
135 NORTH PENNSYLVANIA STREET
SUITE 1610
INDIANAPOLIS, IN 46204

and

COOK MEDICAL INCORPORATED
750 DANIELS WAY
BLOOMINGTON, IN 47404
[Monroe County, IN]

SERVE ON RESIDENT AGENT:
CORPORATION SERVICE COMPANY
135 NORTH PENNSYLVANIA STREET
SUITE 1610
INDIANAPOLIS, IN 46204

and

COOK GROUP INCORPORATED
750 DANIELS WAY
BLOOMINGTON, IN 47404



                                      1
           Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 2 of 27



[Monroe County, IN]

SERVE ON RESIDENT AGENT:
CORPORATION SERVICE COMPANY
135 NORTH PENNSYLVANIA STREET                     JURY TRIAL DEMANDED
SUITE 1610
INDIANAPOLIS, IN 46204

and

COOK MEDICAL, LLC,
750 DANIELS WAY
BLOOMINGTON, IN 47404
[Monroe County, IN]

SERVE ON RESIDENT AGENT:
CORPORATION SERVICE COMPANY
135 NORTH PENNSYLVANIA STREET
SUITE 1610
INDIANAPOLIS, IN 46204

      Defendants.


                                      COMPLAINT

      Plaintiff Rayford E. Howard, by and through undersigned attorneys, hereby sues

Defendants Cook Incorporated, Cook Medical Incorporated, Cook Group Incorporated,

and Cook Medical, LLC, and alleges as follows:

                                         PARTIES

      1.       Plaintiff Rayford E. Howard (hereinafter “Plaintiff”) at all times relevant to

this action resided in, continues to reside in, and is a citizen of Montgomery County,

Maryland.




                                              2
            Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 3 of 27



       2.       Defendant Cook Incorporated was and is an Indiana corporation with its

principal place of business located at 750 Daniels Way, Bloomington, Indiana 47402. At

all times relevant to this action, Cook Incorporated designed, set specifications,

manufactured, prepared, compounded, assembled, processed, promoted, marketed,

distributed and/or sold the inferior vena cava filter (“IVC Filter”) known as the Gunther

Tulip™ Vena Cava Set (hereinafter “Cook filter”) to be implanted in patients throughout

the United States, including Maryland. At all times relevant hereto, Defendant Cook

Incorporated was engaged in business in Maryland, has conducted substantial business

activities, and derived substantial revenue from within the State of Maryland. This

Defendant has also carried on solicitations or service activities in Maryland.

       3.       Defendant Cook Medical Incorporated is a wholly owned subsidiary of

Defendant Cook Incorporated with its principal place of business located at 750 Daniels

Way, Bloomington, Indiana 47402. Defendant Cook Medical Incorporated was and is an

Indiana corporation authorized and/or doing business in the state of Maryland. At all

times relevant to this action, Cook Medical Incorporated designed, set specifications,

manufactured, prepared, compounded, assembled, processed, promoted, marketed,

distributed and/or sold the inferior vena cava filter (“IVC Filter”) known as the Gunther

Tulip™ Vena Cava Set to be implanted in patients throughout the United States,

including Maryland. At all times relevant hereto, Defendant Cook Medical Incorporated

was engaged in business in Maryland, has conducted substantial business activities, and

derived substantial revenue from within the State of Maryland. This Defendant has also

carried on solicitations or service activities in Maryland.


                                              3
            Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 4 of 27



       4.       Defendant Cook Group Incorporated was and is an Indiana corporation

having its principal place of business located at 750 Daniels Way, Bloomington, Indiana

47402. At all times relevant to this action, Cook Group Incorporated designed, set

specifications, manufactured, prepared, compounded, assembled, processed, promoted,

marketed, distributed and sold the inferior vena cava filter (“IVC Filter”) known as the

Gunter Tulip ™ Vena Cava Set to be implanted in patients throughout the United States,

including Maryland. At all times relevant hereto, Defendant Cook Group Incorporated

was engaged in business in Maryland, has conducted substantial business activities, and

derived substantial revenue from within the state of Maryland. This Defendant has also

carried on solicitations or service activities in Maryland.

       5.       Defendant Cook Medical, LLC was and is an Indiana limited liability

corporation with its principal place of business located at 750 Daniels Way,

Bloomington, Indiana 47402 with its sole member being Cook Incorporated and

maintains its principal place of business located at 750 Daniels Way, Bloomington,

Indiana 47402. At all times relevant to this action, Cook Medical, LLC designed, set

specifications, manufactured, prepared, compounded, assembled, processed, promoted,

marketed, distributed and/or sold the inferior vena cava filter (“IVC Filter”) known as the

Gunter Tulip ™ Vena Cava Set to be implanted in patients throughout the United States,

including Maryland. At all times relevant hereto, Cook Medical, LLC was registered to

do business with the state of Maryland. At all times relevant hereto, Defendant Cook

Medical LLC was engaged in business in Maryland, has conducted substantial business




                                              4
            Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 5 of 27



activities, and derived substantial revenue from within the state of Maryland. This

Defendant has also carried on solicitations or service activities in Maryland.

       6.       Defendants Cook Incorporated, Cook Medical Incorporated, Cook Group

Incorporated, and Cook Medical, LLC, shall be referred to herein individually by name or

collectively as the “Cook Defendants.”

       7.       At all times alleged herein, Cook Defendants include and included any and

all parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint

venturers, and organizational units of any kind, their predecessors, successors, and

assigns and their officers, directors, employees, agents, representatives, and any and all

other persons acting on their behalf.

       8.       At all times herein mentioned, each of the Cook Defendants were the

agents, servants, partners, predecessors in interest, and joint venturers of each other, and

were at all times operating and acting with the purpose and scope of said agency, service,

employment, partnership, joint enterprise, and/or joint venture.

                              JURISDICTION AND VENUE

       9.       Jurisdiction is proper in this court under 28 U.S.C.§ 1332(a)(1) because the

Plaintiff and the Defendants are citizens of different states, and the amount in controversy

exceeds seventy-five thousand dollars ($75,000.00), exclusive of interest and costs.

       10.      Venue is proper in this court under 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claim occurred within this judicial

district and the Defendants regularly conduct business in this district.

       11.      Assignment to the Southern Division is proper under 28 U.S.C. § 100(2).


                                              5
           Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 6 of 27



                         GENERAL FACTUAL ALLEGATIONS

       12.     Plaintiff brings this case against the Cook Defendants because of the

serious, life-threatening injury he has suffered as a result of the Cook Defendants’

surgically implanted medical device, the Cook Gunther Tulip filter, that was implanted

Wayne J. Olan, M.D. at Suburban Hospital in Bethesda, Maryland on or about February

8, 2007.

       13.     Cook Defendants design, research, develop, manufacture, test, market,

advertise, promote, distribute, and sell IVC filters, which are marketed and sold as both

permanent and retrievable devices, purportedly to prevent recurrent pulmonary

embolism. One such product is the Cook Gunther Tulip IVC filter at issue in this case.

       14.     To date, there is no evidence to support the notion that IVC filters offer any

clinical benefit to patients.

       15.     Cook Defendants sought Food and Drug Administration (“FDA”) clearance

to market the Cook Gunther Tulip filter device and/or its components under Section

510(k) of the Medical Device Amendment.

       16.     On or about October of 2000, the Cook Defendants obtained FDA clear-

ance to market the Cook Gunther Tulip filter under Section 510(k) of the Medical Device

Amendment as a permanent IVC filter.

       17.     On or about October 31, 2003, the Cook Defendants obtained FDA clear-

ance to market the Cook Gunther Tulip under Section 510(k) of the Medical Device

Amendment as a retrievable IVC filter.




                                              6
            Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 7 of 27



           18.   Section 510(k) allows marketing of medical devices if the manufacturer

claims the device is substantially equivalent to other legally marketed predicate devices

without formal review for the safety or efficacy of said device. The device is then

cleared by the FDA under Section 510(k). The Cook Defendants claimed that the Gun-

ther Tulip filter was substantially equivalent to the Greenfield and LGM Vena Tech IVC

filters.

           19.   An IVC filter, like the Cook Gunther Tulip filter, is a device ostensibly

designed and intended to filter blood clots (called “thrombi”) that would otherwise travel

from the lower portions of the body to the heart and lungs, resulting in a pulmonary

embolism (PE). IVC filters are marketed as being safe to implant, either temporarily or

permanently, within the vena cava.

           20.   The inferior vena cava is a vein that returns blood to the heart from the

lower portions of the body. In certain people, and for various reasons, thrombi travel

from vessels in the legs and pelvis, through the vena cava and into the heart and lungs.

These thrombi can develop in the deep leg veins. This condition is called “deep vein

thrombosis” or DVT. If the thrombi reach the lungs they are considered “pulmonary

emboli” or PE.

           21.   The Gunther Tulip filter is a retrievable filter and is alleged by Cook as

being substantially similar to the Cook Defendants’ Gunther Tulip filter, its predicate

device.

           22.   The Gunther Tulip filter has four (4) anchoring struts for fixation with

webbed wires (like tulip petals) between each of the anchoring structs


                                              7
         Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 8 of 27



       23.    On or about February 8, 2007, Plaintiff was implanted with a Cook Gunther

Tulip IVC filter at Suburban Hospital in Bethesda, Maryland by Wayne J. Olan, M.D.

The Cook Gunther Tulip filter placed in Plaintiff was marked and sold as appropriate for

use as either a retrievable or a permanent filter.

       24.    Plaintiff has suffered serious injury as a result of the implantation of the

Cook Gunther Tulip filter. Plaintiff has suffered a perforation of his IVC, extending more

than five (5) millimeters (mm) outside the vessel. Plaintiff is at risk for future progressive

perforations by the Cook Gunter Tulip filter which could further injure adjacent organs,

blood vessels, and structures, as well as fracturing of the IVC filter and migration of the

Cook Gunther Tulip filter or pieces thereof. The Plaintiff faces numerous health risks,

including the risk of death. Plaintiff will require ongoing medical care and monitoring

for the rest of his life. It is unknown if the filter can be retrieved by any means other than

an open surgical procedure.

       25.    At all times relevant hereto, the Cook Gunther Tulip filter was widely

advertised and promoted by the Cook Defendants as safe and effective for prevention of

recurrent pulmonary embolism.

       26.    At all times relevant to this complaint, the Cook Defendants knew or

should have known that the Cook Gunther Tulip IVC filter was defective and knew that

defect was attributable to the design’s failure to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

       27.    The Cook Defendants failed to disclose to physicians, patients, or Plaintiff

that its retrievable IVC filters, including the Cook Gunther Tulip filter, were subject to


                                               8
         Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 9 of 27



perforation through the IVC wall, fracture, and migration or the appropriate degree of

risk of perforation and damage to the vena cava wall and surrounding organs, blood

vessels, and structures.

       28.    At all times relevant hereto, the Cook Defendants continued to promote

Cook’s retrievable IVC filters, including the Cook Gunther Tulip filter, as safe and

effective even though the clinical trials that had been performed were not adequate to

support long- or short-term safety or efficacy.

       29.    Cook Defendants concealed the known risks and failed to warn of known or

scientifically knowable dangers and risks associated with the Cook retrievable IVC

filters, including the Cook Gunther Tulip filter, as aforesaid.

       30.    The failure of the Cook filter is attributable in part to the fact that the Cook

retrievable IVC filters, including the Cook Gunther Tulip filter, suffer from a design

defect causing the filters to be unable to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

       31.    At all times relevant hereto, the Cook Defendants failed to provide

sufficient warnings and instructions that would have put Plaintiff and the general public

on notice of the dangers and adverse effects caused by implantation of the Cook Gunther

Tulip filter, including, but not limited to, the design’s failure to withstand the normal

anatomical and physiological loading cycles exerted in vivo.

       32.    The Cook Gunther Tulip filter was designed, manufactured, distributed,

marketed, promoted , sold, and/or supplied by Cook Defendants and was marketed while

defective due to the inadequate warnings, instructions, labeling, and/or inadequate testing


                                              9
          Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 10 of 27



in light of Cook Defendants’ knowledge of the product’s failure and serious adverse

events.

       33.    At all times relevant hereto, the officers and/or directors of the Cook

Defendants named herein participated in, authorized, and/or directed the production and

promotion of the aforementioned products when they knew or should have known of the

hazardous and dangerous propensities of said products, and thereby actively participated

in the tortious conduct that resulted in the injuries suffered by Plaintiff.

                               FRAUDULENT CONCEALMENT

       34.    The Cook Defendants were under a continuing duty to disclose the true

character, quality, and nature of the device that was implanted in Plaintiff, but instead

they concealed them. The Cook Defendants remain under a continuing duty to disclose

the true character, quality, and nature of the device that was implanted in Plaintiff, but

instead they continue to conceal them. The Cook Defendants’ conduct, as described in

this complaint, amounts to conduct purposely committed, which they must have realized

was dangerous, heedless, and reckless, without regard to the consequences or the rights

and safety of Plaintiff.




                                              10
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 11 of 27



                           CORPORATE/VICARIOUS LIABILITY

       35.    At all times herein mentioned, the Cook Defendants were agents, servants,

partners, aiders and abettors, co-conspirators, and/or joint venturers, and were at all times

operating and acting within the purpose and scope of said agency, service, employment,

partnership, conspiracy, and/or joint venture and rendered substantial assistance and

encouragement to each other, knowing that their collective conduct constituted a breach

of duty owed to the Plaintiff.

       36.    There exists and, at all times herein mentioned, there existed a unity of

interest in ownership between the Cook Defendants such that any individuality and

separateness between them have ceased and these Defendants are alter egos. Adherence

to the fiction of the separate existence of these Defendants as entities distinct from each

other will permit an abuse of the corporate privilege and would sanction a fraud and/or

would not promote injustice.

       37.    At all times herein mentioned, the Cook Defendants were engaged in the

business of, or were successors in interest to, entities engaged in the business of

researching, designing, formulating, compounding, testing, manufacturing, producing,

processing, assembling, inspecting, distributing, marketing, labeling, promoting,

packaging, prescribing, and/or advertising for sale, and selling products for use by the

Plaintiff. As such, each Defendant is individually, as well as jointly and severally, liable

to the Plaintiff for Plaintiff’s damages.

       38.    At all times herein mentioned, the officers and/or directors of the Cook

Defendants named herein participated in, authorized and/or directed the production,


                                             11
         Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 12 of 27



marketing, promotion and sale of the aforementioned products when they knew, or with

the exercise of reasonable care and diligence should have known, of the hazards and

dangerous propensities of said products, and thereby actively participated in the tortious

conduct that resulted in the injuries suffered by the Plaintiff.

                                            COUNT I
                                          NEGLIGENCE

       39.      Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       40.      At all times relevant to this cause of action, the Cook Defendants were in

the business of designing, developing, setting specifications, manufacturing, marketing,

promoting, selling, and distributing Cook IVC filters including the Cook Gunther Tulip

IVC filter.

       41.      The Cook Defendants designed, manufactured, marketed, inspected,

labeled, promoted, distributed and sold the Cook Gunther Tulip filter that was implanted

in Plaintiff.

       42.      The Cook Defendants had a duty to exercise reasonable and prudent care in

the development, testing, design, manufacture, inspection, marketing, labeling,

promotion, distribution and sale of Cook IVC filters, including the Gunther Tulip filter,

so as to avoid exposing others to foreseeable and unreasonable risks of harm.

       43.      The Cook Defendants knew or reasonably should have known that the

Cook Gunther Tulip filter was dangerous or was likely to be dangerous when used in its

intended or reasonably foreseeable manner.



                                              12
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 13 of 27



       44.    At the time of manufacture and sale of the Cook Gunther Tulip filter (2000

until Present), the Cook Defendants knew or should have known that the Cook Gunther

Tulip filter was designed and manufactured so as to present an unreasonable risk of the

device tilting and/or perforating the vena cava wall.

       45.    At the time of manufacture and sale of the Cook Gunther Tulip filter (2000

until Present), the Cook Defendants knew or should have known that using the Cook

Gunther Tulip filter in its intended use or in a reasonably foreseeable manner created a

significant risk of a patient suffering severe health side effects, including, but not limited

to: hemorrhage; pericardial effusion; cardiac tamponade; cardiac arrhythmia and other

symptoms similar to myocardial infarction; perforations of tissue, vessels, and organs;

and other severe personal injuries and diseases, which are permanent in nature, including,

but not limited to, death, physical pain and mental anguish, scarring and disfigurement,

diminished enjoyment of life, continued medical care and treatment due to chronic

injuries/illness proximately caused by the device; and the continued risk of requiring

additional medical and surgical procedures including general anesthesia, with attendant

risk of life threatening complications.

       46.    The Cook Defendants knew or reasonably should have known that

consumers of the Cook Gunther Tulip filter would not realize the danger associated with

using the device in its intended use and/or in a reasonably foreseeable manner.

       47.    The Cook Defendants breached their duty to exercise reasonable and

prudent care in the development, testing, design, manufacture, inspection, marketing,




                                             13
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 14 of 27



labeling, promotion, distribution and sale of the Cook Gunther Tulip filter in, among

others, the following ways:

      a. Designing and distributing a product in which they knew or should have
         known that the likelihood and severity of potential harm from the product
         exceeded the burden of taking safety measures to reduce or avoid harm;

      b. Designing and distributing a product in which they knew or should have
         known that the likelihood and severity of potential harm from the product
         exceeded the likelihood of potential harm from other devices available for the
         same purpose;

      c. Failing to use reasonable care in manufacturing the product and producing a
         product that differed from their design or specifications or from other typical
         units from the same production line;

      d. Failing to use reasonable care to warn or instruct, including pre and post-sale,
         Plaintiff, Plaintiff’s physicians, Plaintiff’s agents or the general health care
         community about the Cook Gunther Tulip filter’s substantially dangerous
         condition or about facts making the product likely to be dangerous;

      e. Failing to perform reasonable pre and post-market testing of the Cook Gunther
         Tulip filter to determine whether or not the product was safe for its intended
         use;

      f. Failing to provide adequate instructions, guidelines, and safety precautions,
         including pre and post-sale, to those persons to whom it was reasonably
         foreseeable would prescribe, use, and implant the Cook Gunther Tulip filter;

      g. Advertising, marketing and recommending the use of the Cook Gunther Tulip
         filter, while concealing and failing to disclose or warn of the dangers known by
         Defendants to be connected with and inherent in the use of the Cook Gunther
         Tulip filter;

      h. Representing that the Cook filter was safe for its intended use when in fact, the
         Cook Defendants knew and should have known the product was not safe for its
         intended purpose;

      i. Continuing manufacture and sale of the Cook Gunther Tulip filter with the
         knowledge that said product was dangerous and not reasonably safe;

      j. Failing to use reasonable and prudent care in the design, research, manufacture,
         and development of the Cook Gunther Tulip filter so as to avoid the risk of
         serious harm associated with the use of the Cook Gunther Tulip filter;


                                           14
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 15 of 27



       k. Advertising, marketing, promoting and selling Cook Gunther Tulip filter for
          uses other than as approved and indicated in the product’s label;

       l. Failing to establish an adequate quality assurance program used in the
          manufacturing of the Cook Gunther Tulip filter; and,

       m. Failing to establish and maintain an adequate post-market surveillance
          program.

       n. Failing to conduct patient studies to determine whether the Cook Gunther
          Tulip filter offers a clinical benefit to patients.

       o. Upon learning that IVC filters do not provide any clinical benefit to patients,
          defendants continued to sell its IVC filters, failed to pull them off the market,
          failed to notify the medical community to stop implanting its filters and failed
          to notify patients implanted with filters to have them removed.

       48.    A reasonable manufacturer, distributor, or seller under the same or similar

circumstances would not have engaged in the aforementioned acts and omissions.

       49.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                              COUNT II
                STRICT PRODUCTS LIABILITY – FAILURE TO WARN

       50.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       51.    The Cook Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Cook

filters, including the Cook Gunther Tulip filter implanted into Plaintiff, into the stream of

commerce and in the course of same, directly advertised and marketed the device to

consumers or persons responsible for consumers.



                                             15
            Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 16 of 27



       52.      At the time the Cook Defendants designed, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Gunther

Tulip filter into the stream of commerce, the Cook Defendants knew or should have

known the device presented an unreasonable danger to users of the product when put to

its intended and reasonably anticipated use. Specifically, the Cook Defendants knew or

should have known at the time they manufactured, labeled, distributed and sold the Cook

Gunther Tulip filter that was implanted in Plaintiff, that the Cook Gunther Tulip filter,

inter alia, posed a significant and higher risk than other similar devices of device failure

(fracture, migration, tilting, and perforation of the vena cava wall) and resulting serious

injuries.

       53.      Consequently, the Cook Defendants had a duty to warn of the risk of harm

associated with the use of the device and to provide adequate instructions on the safe and

proper use of the device.

       54.      The Cook Defendants further had a duty to warn of dangers and proper

safety instructions that they became aware of even after the device was distributed and

implanted in Plaintiff.

       55.      Despite their duties, the Cook Defendants failed to adequately warn of

material facts regarding the safety and efficacy of the Cook IVC filters, including the

Cook Gunther Tulip filter, and further failed to adequately provide instructions on the

safe and proper use of the device.




                                            16
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 17 of 27



       56.    No health care provider, including Plaintiff’s, patient or patient’s agent

would have used the device in the manner directed, had those facts been made known to

the prescribing healthcare providers and/or ultimate users of the device.

       57.    The health risks associated with the device as described herein are of such a

nature that ordinary consumers would not have readily recognized the potential harm.

       58.    Plaintiff and Plaintiff’s health care providers used the device in a normal,

customary, intended, and foreseeable manner, namely as a surgically implanted device

used to prevent pulmonary embolisms.

       59.    Therefore, the Cook Gunther Tulip filter implanted in Plaintiff was

defective and unreasonably dangerous at the time of release into the stream of commerce

due to inadequate warnings, labeling and/or instructions accompanying the product.

       60.    The Cook Gunther Tulip filter implanted in Plaintiff was in the same

condition as when it was manufactured, inspected, marketed, labeled, promoted,

distributed and sold by the Cook Defendants.

       61.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                              COUNT III
               STRICT PRODUCTS LIABILITY – DESIGN DEFECT

       62.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.




                                            17
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 18 of 27



       63.    At all times relevant to this action, the Cook Defendants developed, tested,

designed, manufactured, inspected, labeled, promoted, distributed and sold into the

stream of commerce the Cook IVC filters, including the Cook Gunther Tulip filter

implanted in Plaintiff.

       64.    The Cook Gunther Tulip filter was expected to, and did, reach its intended

consumers without substantial change in the condition in which it was in when it left the

Cook Defendants’ possession. In the alternative, any changes that were made to Cook

filter implanted in Plaintiff were reasonably foreseeable to the Cook Defendants.

       65.    The Cook Gunther Tulip filter implanted in Plaintiff was defective in

design because it failed to perform as safely as persons who ordinarily use the product

would have expected at the time of use.

       66.    The Cook Gunther Tulip filter could have been designed and manufactured

with a stop limiter avoiding unsafe perforation, tilt and fracture.

       67.    The Cook Gunther Tulip filter implanted in Plaintiff was defective in

design, in that its risks of harm exceeded its claimed benefits.

       68.    Plaintiff and Plaintiff’s health care providers used the Cook Gunther Tulip

filter in a manner that was reasonably foreseeable to the Cook Defendants.

       69.    Neither Plaintiff, nor Plaintiff’s health care providers could have, by the

exercise of reasonable care, discovered the device’s defective condition or perceived its

unreasonable dangers prior to Plaintiff’s implantation with the device.




                                              18
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 19 of 27



       70.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                                 COUNT IV
             STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT

       71.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       72.    The Cook Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Cook

IVC filter that was implanted into Plaintiff.

       73.    The Cook Gunther Tulip filter implanted in Plaintiff contained a condition

or conditions, which Defendants did not intend, at the time it left the Cook Defendants’

control and possession.

       74.    Plaintiff and Plaintiff’s health care providers used the device in a manner

that was reasonably foreseeable to the Cook Defendants.

       75.    As a result of this condition or these conditions, the product injured

Plaintiff and failed to perform as safely as the ordinary consumer would expect when

used in a reasonably foreseeable manner.

       76.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.




                                                19
            Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 20 of 27



                                            COUNT V
                                             FRAUD

           77.   Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

           78.   At all times relevant to this cause of action, the Cook Defendants were in

the       business    of   designing,   developing,   setting   specifications   for,   licensing,

manufacturing, preparing, packaging, maintaining, labeling, compounding, assembling,

processing, promoting, selling, distributing, and marketing Cook Gunther Tulip IVC

filters and Cook Gunther Tulip IVC filters.

           79.   At the time Plaintiff was implanted the Cook Defendants developed, tested,

designed, manufactured, inspected, labeled, promoted, distributed, marketed, and sold

into the stream of commerce the Cook Gunther Tulip IVC filter placed in his body.

           80.   At all times relevant to this action, the Cook Defendants designed,

researched, developed, manufactured, tested, labeled, inspected, advertised, promoted,

marketed, sold, and distributed into the stream of commerce the Gunther Tulip and

Gunther Tulip IVC filters for use as a surgically implanted device used to prevent

pulmonary embolisms and for uses other than as approved and indicated in the product’s

instructions, warnings, and labels.

           81.   The Cook Defendants falsely and fraudulently represented to Plaintiff, his

physicians, and other members of the general public, that the Cook Gunther Tulip IVC

filter:

                 a.        Has been proven to effectively prevent pulmonary embolism;



                                                20
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 21 of 27



              b.     Was self-centering and offered efficient clot trapping;

              c.     Was designed to minimize the most common filter complications;

              d.     The anchors on the filter created secure, atraumatic attachments to
                     the caval wall;

              e.     Provided enhanced retrievability giving an extended time for
                     retrieval; and,

              f.     Could safely stay in place permanently in the body.

       82.    In the Clinical Study section of the Instructions for Use provided to the

physicians who were implanting the Cook Gunther Tulip IVC filter, including the filter

implanted in the Plaintiff, the Cook Defendants states a clinical study involved a 74

patient cohort, with follow-up conducted at 1 month (60 of 69 possible patients), 3

months (50 of 58 possible patients) and 6 months (37 of 41 possible patients) consisting

of clinical exam and imaging by X-ray and duplex ultrasound, no device related major

adverse events (defined as hemorrhage, perforation, death, occlusion, filter fracture or

significant filter migration) occurred.

       83.    The representations by the Cook Defendants were, in fact, false. The true

facts were that the Cook Gunther Tulip IVC filter is not safe for long term/permanent

surgical implantation for said purposes, it has not been proven the filter effectively

prevents pulmonary embolism; the filter presents a high risk of perforation through the

caval wall, the filter has a high risk for fracture, and the filter is not safe for permanent

placement in the body. In the clinic study that was presented to physicians through the

instructions for use, the IFU gives a false sense of safety by reporting on a subset of OUS

patients regarding high rates of successful retrieval rates and no complications, which has



                                             21
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 22 of 27



been shown to be incorrect. The retrieval rates listed give a false sense of safety when the

OUS study did not address safety, and falsified complication and perforation rates. The

Gunther Tulip filter was and is, in fact, dangerous to the health and body of Plaintiff.

       84.    When the Cook Defendants made the aforesaid representations, and others,

they knew them to be false, and those representations were made by the Cook Defendants

with the intent to defraud and deceive Plaintiff and his physicians, and with the intent to

induce Plaintiff and his physicians to act in the manner herein alleged, i.e., to use the

Cook Gunther Tulip IVC filter in surgery.

       85.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                                  COUNT VI
                        NEGLIGENT MISREPRESENTATION

       86.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       87.    At all times relevant to this cause, and as detailed herein, the Cook

Defendants negligently provided Plaintiff, Plaintiff’s health care providers, and the

general medical community with false or incorrect information, or omitted or failed to

disclose material information concerning Cook IVC filters and the Cook Gunther Tulip

filter; including, but not limited to, misrepresentations relating to the safety, efficacy,

failure rate and approved uses of the Cook IVC filter.




                                             22
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 23 of 27



       88.    The Cook Defendants falsely represented to Plaintiff, his physicians, and

other members of the general public, that the Cook Gunther Tulip IVC filter:

              a. Was proven to be hemodynamically effective;

              b. Has been proven to effectively prevent pulmonary embolism;

              c. Was self-centering and offered efficient clot trapping;

              d. Was designed to minimize the most common filter complications;

              e. The anchors on the filter created secure atraumatic attachments to the
                 caval wall;

              f. Provided enhanced retrievability giving an extended time for retrieval;
                 and

              g. Could safely stay in place permanently in the body.

       89.    In the Clinical Study section of the Instructions for Use provided to the

physicians who were implanting the Cook Gunther Tulip IVC filter, including the filter

implanted in the Plaintiff, the Cook Defendants states a clinical study involved a 74

patient cohort, with follow-up conducted at 1 month (60 of 69 possible patients), 3

months (50 of 58 possible patients) and 6 months (37 of 41 possible patients) consisting

of clinical exam and imaging by X-ray and duplex ultrasound, no device related major

adverse events (defined as hemorrhage, perforation, death, occlusion, filter fracture or

significant filter migration) occurred.

       90.    The representations by the Cook Defendants were, in fact, false. The true

facts were that the Cook Gunther Tulip IVC filter is not safe for long term/permanent

surgical implantation for said purposes, it has not been proven the filter effectively

prevents pulmonary embolism; the filter presents a high risk of perforation through the




                                            23
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 24 of 27



caval wall, the filter has a high risk for fracture, and the filter is not safe for permanent

placement in the body. In the clinic study that was presented to physicians through the

instructions for use, the IFU gives a false sense of safety by reporting on a subset of OUS

patients regarding high rates of successful retrieval rates and no complications, which has

been shown to be incorrect. The retrieval rates listed give a false sense of safety when the

OUS study did not address safety, and falsified complication and perforation rates. The

Gunther Tulip filter was and is, in fact, dangerous to the health and body of Plaintiff.

       91.    The information distributed by the Cook Defendants to the public, the

medical community and Plaintiff’s health care providers, including reports, press

releases, advertising campaigns, labeling materials, print advertisements, commercial

media containing material representations, was false and misleading, and contained

omissions and concealment of truth about the dangers of the use of the Cook IVC filters,

including the Cook Gunther Tulip Filter. The Cook Defendants made the foregoing

misrepresentations knowing that they were false and/or without reasonable basis in fact.

These materials included instructions for use and warning document that was included in

the packaging of the Cook Gunther Tulip filter that was implanted in Plaintiff.

       92.    The    Cook    Defendants’     intent   and    purpose    in   making        these

misrepresentations was to deceive and defraud the public and the medical community,

including Plaintiff’s health care providers; to gain the confidence of the public and the

medical community, including Plaintiff’s health care providers; to falsely assure them of

the quality of the Cook IVC filters, including the Gunther Tulip IVC filter and its fitness

for use; and to induce the public and the medical community, including Plaintiff’s


                                             24
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 25 of 27



healthcare providers to request, recommend, prescribe, implant, purchase, and continue to

use Cook IVC filters, including the Cook Gunther Tulip filter.

       93.    In reliance upon the false and negligent misrepresentations and omissions

made by the Cook Defendants, Plaintiff, Plaintiff’s health care providers and the

Plaintiff’s agents were induced to, and did use the Cook Gunther Tulip filter, thereby

causing Plaintiff to sustain severe personal injuries.

       94.    The Cook Defendants knew and had reason to know that Plaintiff,

Plaintiff’s health care providers, and the general medical community did not have the

ability to determine the true facts intentionally and/or negligently concealed and

misrepresented by the Cook Defendants, and would not have prescribed and implanted

same, if the true facts regarding the device had not been concealed and misrepresented by

the Cook Defendants.

       95.    The Cook Defendants had sole access to material facts concerning the

defective nature of the product and its propensity to cause serious and dangerous side

effects in the form of dangerous injuries and damages to persons who are implanted with

the Cook filter.

       96.    At the time Cook Defendants failed to disclose and misrepresented the

foregoing facts, and at the time Plaintiff used the Cook Gunther Tulip filter, Plaintiff,

Plaintiff’s health care providers and the Plaintiff’s agents were unaware of said Cook

Defendants’ negligent misrepresentations and omissions.

       97.    Plaintiff, Plaintiff’s health care providers, the Plaintiff’s agents and general

medical community reasonably relied upon misrepresentations and omissions made by


                                              25
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 26 of 27



the Cook Defendants where the concealed and misrepresented facts were critical to

understanding the true dangers inherent in the use of the Cook Gunther Tulip filter.

       98.    Plaintiff, Plaintiff’s health care provider’s and Plaintiff’s agents’ reliance

on the foregoing misrepresentations and omissions by Cook Defendants’ were the direct

and proximate cause of Plaintiff’s injuries as described herein.

                                         COUNT VII
                                     PUNITIVE DAMAGES

       99.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       100.   The actions and inactions of all the Defendants, and or alternatively the

employees or agents of Defendants, and their predecessors-in-interest, whether taken

separately, or together, were of such a character as to constitute a pattern or practice of

intentional wrongful conduct and/or malice resulting in the injury and damages of

Plaintiff Rayford E. Howard.

       101.   More specifically, Defendants, or alternatively the employees or agents of

Defendants, and their predecessors-in-interest, consciously and/or deliberately concealed

risks associated with their product and nevertheless proceeded with conscious

indifference to the rights, safety, and welfare of Plaintiff Rayford E. Howard by failing to

act to disclose these risks to his or his healthcare professionals.

       102.   Defendants are guilty of oppression, fraud, and/or malice, express or

implied for which they should be held liable in punitive damages to Plaintiff Rayford E.

Howard.



                                              26
        Case 8:20-cv-02783-TDC Document 1 Filed 09/24/20 Page 27 of 27



                              PRAYER FOR DAMAGES

      WHEREFORE, Plaintiff, Rayford E. Howard, prays for relief on the entire

complaint, as follows:

       a.    Judgment to be entered against all Defendants on all causes of action of the
             Complaint, including but not limited to:

             1.     Pain and suffering;

             2.     Mental anguish in the past and which, in reasonable probability, he
                    will sustain in the future; and,

             3.     Reasonable and necessary medical expenses for treatment received
                    in the past and, based upon reasonable medical probability, the
                    reasonable medical expenses he will need in the future;

      b.     Plaintiff be awarded full, fair, and complete recovery for all claims and
             causes of action relevant to this action;

      c.     Plaintiff be awarded all appropriate costs, fees, expenses, and pre-judgment
             and post-judgment interest on the judgments entered in Plaintiff’s behalf;
             and,

      d.     Such other relief the court deems just and proper.

                            DEMAND FOR JURY TRIAL

      Plaintiff hereby demands trial by jury on all issues.

Dated: September 24, 2020                 Respectfully submitted,


                                           /s/ Justin Browne__________________
                                          Justin Browne (Bar No. 29164)
                                          Ketterer, Browne & Anderson, LLC
                                          336 S Main Street
                                          Bel Air, MD 21014
                                          Tel: (855) 522-5297
                                          Fax: (855) 334-5626
                                          Email: Justin@KBAAttorneys.com

                                          Attorneys for Plaintiff Rayford E. Howard



                                            27
